Stern, J.,
dissenting. I cannot concur in the majority’s interpretation that R. C. 4507.40(J) “is a condition precedent to license suspension under R. C. 4507.40(17).” There is nothing in R, C. 4507.40 which justifies attributing any such meaning to the statutory provision of licence suspension for repeat traffic offenders. Subsection (J) does not set a time limit within which such notice must be sent; it.does not require that the warning in fact be received by the offender; and it does not require that actual receipt of the notice be established by the state as a part of the procedure for license suspension under subsection (17). The process adopted by the majority is to read into one subsection the directory provision of another subsection as a condition precedent; it could as logically be argued that the sending of a notice of imminent suspension under subsection (K) fulfills the requirement of subsection (J) that a notice be sent “whenever the points charged against any person equals one-half or more of the total number of points for which a license may be suspended,” and that such notice constitutes substantial compliance.
Neither the appellant nor the majority present any reason why the failure to send the warning letter has any connection with the suspension proceedings. In failing to receive such warning no prejudice can be claimed by the offender. No lack of due process appears, because the offender cannot be deprived of his driving privileges until the provisions for notice and hearing of subsection (17) are complied with, and there is nothing in R. C. Chapter 4507 to indicate that failure to comply with subsection (J) prohibits the public authority from bringing suspension pro*149ceedings under subsection (K). Certainly, as a general principle, the law does not require that potential offenders be given advance notice of the possible penalty for an offense, and nothing in the language of this statute indicates that such an anomalous result was intended here
It is obvious that in enacting subsection (J) the General Assembly failed to provide that it be a condition precedent for subsection (K). To add anything to the statute which is not there is to legislate by judicial fiat. I do not condone the failure by public officials to perform their duty in sending out these notices, if, in fact, such failure has occurred. However, the General Assembly, in requiring that such notices be sent, set out no procedures for review and hearing as it did in subsection (K) for suspension proceedings, and only issued a directory order to the Department of Public Safety and other officials. Subsection (J) is a mere direction to those officials. Its disregard does not invalidate a subsequent conviction for a traffic offense or the penalty of suspension of driving rights which the statute mandates for a repeat offender. See 26A Corpus Juris Secundum 958.
I would affirm the judgment of the Court of Appeals.
O’Neill, C. J., and Herbert, J., concur in the foregoing dissenting opinion.